Order, Supreme Court, New York County (Seymour Schwartz, J.), entered October 26, 1983, which, inter alia, directed defendant Myllykoski Oy to answer plaintiff’s interrogatory No. 8, unanimously modified, on the law and the facts and in the exercise of discretion, to limit said interrogatory to the period from January 1, 1976 through August, 1977 and, except as thus modified, affirmed, without costs. U Plaintiff’s interrogatories were served in an effort to elicit factual support for plaintiff’s claim that defendant Myllykoski Oy is subject to in personam jurisdiction pursuant to CPLR 302 (subd [a], par 1). Plaintiff alleges that the May, 1977 contract which is the subject of this lawsuit was breached in August, 1977 when Myllykoski submitted an independent proposal to purchase a Maine lumber mill in contravention of the parties’ agreement. Since jurisdiction is based on Myllykoski’s transaction of business with plaintiff in New York in this matter, August, 1977 should serve as a terminus insofar as plaintiff’s inquiries into said defendant’s visits to New York are concerned. Any inquiry as to Myllykoski’s visits to New York after that time is irrelevant to the jurisdictional issue, as framed by plaintiff. Concur — Sullivan, J. P., Carro, Milonas and Alexander, JJ.